—Judgment, *510Supreme Court, Bronx County (Edward Davidowitz, J.), rendered September 24, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 1 year and 1 year, respectively, unanimously affirmed.
The "over all effect of the prosecutor’s summation was within the range of acceptability” (People v D’Alessandro, 184 AD2d 114,119, Iv denied 81 NY2d 884), and reversal is not warranted merely because certain remarks "would have been better left unsaid” {People v Davis, 188 AD2d 420, 421, lv denied 81 NY2d 884). Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.